The opinion of the court was delivered by
Robb, J.:
This is an appeal in a criminal proceeding wherein defendant was charged with violation of G. S. 1949, 21-554, known as the “worthless check” act.
In State v. Bontz, 192, Kan. 158, 386 P. 2d 201, this day decided, the same defendant was charged with the same crime although the payee of the check and the date and amount thereof are all different. However, due to the similarity of the questions raised in the two cases, the rulings made in No. 43,504 are controlling here and they need not be repeated.
Judgment affirmed.
Price, J., not participating.